On Application for Rehearing.
Blanchard, J.
In the opinion of the court herein oh the merits it was stated, in general terms, as the conclusion of the court, and as a just settlement of this long protracted litigation, that plaintiff should' recover certain sums therein mentioned. One of these sums was tho cost of the temporary service of the mails during the period of two and one-half months and if was put at $1583.66, subject to a credit of $765. This temporary service of tho mails was at the rate of $10,000 per year, and the allowance should be for two months, which at (hat rate would be $1666.60 instead of $1583.66. The decree handed down will be corrected aecoidingiy.
Tim judgment of the court, decreed against George O. im-gan *1958the recovery of the full 'amount of the several sums found to be due, and against each .of the sureties on the bond of said Logan, iXKwit: (1) A. A. Woods; (2) Mrs. Linsay B. Hill, widow in community of the late Alexander Hill, deceased, and James Davidson Iiill, as sole heir of said Alexander Hill; (3) the heirs of Samuel Logan, deceased, five in number — for their virile share -of the amount for which judgment is given against George C. Logan, principal. This is an oversight so far as the sureties are concerned. The judgment against them should not be for their virile share merely.
The language of the obligation is: “The said party of the second part and his sureties aforesaid do severally undertake, covenant and agree, and do bind themselves to and with the party of the first part in the sum of ten thousand dollars ($10,000) as follows: Samuel L. Logan, twenty-five hundred dollars; Alexander Hill, twenty-five hundred dollars; Winfield W. Gauche, twenty-five hundred dollars; and Alfred A. Woods, twenty-five hundred dollars.”
And the last clause in the body of the obligation is: “To the faithful performance of each and every coven-ant and agreement hereinbefore mentioned, the parties do bind themselves to the extent of the. amount herein specified, and. each of them and their heirs and personal representatives, eta.”
The law governing' obligations of this character is found in part in C. C. Arts. 2077, 2078 and 2084.
The first reads: “When there are more than one obligor or obligee named in the same contract, the obligation it may produce may bo either several, or joint, or in solido, both as regards the obligor and the obligee.”
Tho second (O. G. 2078), defining several obligations, says: "Several obligations aro produced when what is promised by one of the obligors is not promised by the other, but each one promises separately for himself to do a distinct act; such obligations, although they may bo contained in the same contract, arc considered as much individual and distinct as if they had been different contracts, and made at different times.”
The third (0. 0. 2084) declares: “Several obligations, although created by one act, have no other effect than the same obligation would have had if made by separate contracts.” * * *
Tt is thus apparent that the sureties on the bond did not bind themselves jointly, each for bis virile share of the obligation it pur*1959ported, but each bound himself separately and severally to the extent of $2500 of the sime. From no one of them could more than $2500 be recovered, but as much as $2500 could be recovered from each.
It follows that whatever aggregate indebtedness may be decreed against George G. Logan, the principal on the bond, for that indebtedness his said sureties are responsible each to the extent of $2500. There could, of course, be but one satisfaction of the amount which is decreed against the principal, but to accomplish this satisfaction the sureties are each respectively bound to the extent of $2500— the amount for which each signed as surety. Each party who signed this obligation as surety said in effect: ‘Should the principal fail in his duties, I will repair the damage occasioned thereby to the extent of $2500/ The sureties stipulated and determined the extent of their liability, not for the full amount of the bond, nor for equal portions, but in certain determined and specified -amounts.
Teutonia National Bank vs. Morgan, 33 La. Ann. 735; State vs. Tax Collector, 40 La. Ann. 240.
The former decree of the court will be corrected in this regard, as also in the particular that there axe seven and not five heirs of Samuel L. Logan, who was one of the sureties.
We find no judgment was rendered in the lower court against Winfield W. Gauche, .one of the sureties, 'and presume from that he was not cited.
Defendants complain that the decree awards interest on $400 for each of the years 1892j 1893 and 1884, to'run from the first day of July of each year. They urge that interest on these sums should be awarded only from, judicial demand> and point to the prayer of the petition as sanctioning this.
It is true that the prayer of the petition asks for interest from judicial demand on certain sums set up in the petition as being due. But the court, judging the case on the issues made by the pleadings and guided by the evidence adduced, determined it on different lines, and, in so doing, reached the. conclusion that as to the $400 per year for the three years mentioned, the obligation of defendants toward the plaintiff included as well the interest on those installments from their maturity, as the principal. On this theory, the interest on those sums might well have been calculated and 'added to the principal, and award made for ihe 'total sum (bus found due, with *1960legal interest thereon from judicial demand. Instead, judgment was .■given for the sums aforesaid, with interest from the time same became duo respectively.
Wo do not think injustice has been done and the former decree in this particular should not be disturbed.
The same is true as to an additional credit which defendants urge should be allowed George C. Logan.
The case was gone over carefully and an adjustment reached of which defendants can not justly complain. What they represent in referent e to this credit is only by way of suggestion. We do not understand that they ask for a new trial because of the refusal to recognize it. The judgment in plaintiff’s favor should not he reduced by furl,her credits.
It is, therefore, ordered that the former decree herein rendered oil June 12, 1899, be amended so as to read as follows: It is adjudged an'd decreed that the plaintiff do have and recover of George 0. Logan the sum of one thousand, six hundred and sixty-six and 66-100 dollars, with legal interest from judicial demand, subject to a credit of seven hundred and sixty-five dollars paid as of date September 15, 1891: also that he do have and recover the further sum of two thous- and, five hundred and sixty-eight and 64-100 dollars, with legal interest; from same date; and ¡also the further sum of four hundred dollars per annum for each of the years 1892, 1893 and 1894, with legal interest on the first from July 1, 1892, and the second, from July 1. 1893, and the third, from July 1, 1894.
■ It is further ordered, etc., ‘that plaintiff do have and recover severally of and against the sureties on the bond of said George O. Logan, l.o-wit: Alfred A. Woods, Alexander Hill, deceased (represented herein by Mrs. Linsay B. Hill, widow in community, and James Davidson Hill as sole heir) and Samuel L. Logan, deceased (represented herein by his heirs as named in the petition of plaintiff), the sums, with interest, herein decreed against George O. Logan —this judgment to bo operative against the said Alfred A. Woods up to the sum of twenty-five hundred dollars and no more; against Mrs. Linsay B. Hill, widow, and Jas. Davidson I-Iill, together, up to the sum of twenty-five hundred dollars and no more; and against the heirs of Samuel L. Logan, seven in number, up to the sum of twenty-five hundred dollars and no more — with the stipulation that *1961there shall he but one satisfaction-of the entire amount due plaintiff.
It is further ordered, etc., that, there be judgment against defendants in solido for the costs of both courts.
Rehearing refused.